Citation Nr: 1222057	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied, inter alia, the claim for service connection for bilateral hearing loss and tinnitus.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In July 2009, the Veteran testified during a hearing before RO personnel; a transcript of the hearing is of record.

Thereafter, the RO continued to deny claims for service connection (as reflected in a September 2009 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with the circumstances of his service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no evidence of hearing loss for many years after service, and the most persuasive opinion evidence to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and his bilateral hearing loss weighs against the claim.

4.  Although the Veteran currently asserts that he experiences tinnitus, there is no credible, persuasive evidence of tinnitus for many years after service, and the most persuasive opinion evidence to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and current tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a March 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; the letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2008 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent objective evidence associated with the claims file consists of service and private treatment records, service personnel records; and the report of a July 2009 VA examination.  Also of record and considered in connection with the appeal are copies of a hearing conservation policy and a Safety/Field & Environmental Conditions manual from the Veteran's former employer, a transcript of the July 2009 hearing, and various written statements provided by the Veteran and by his representative.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Background

The Veteran underwent audiometric testing at enlistment examination in July 1963. It should be noted that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units. The table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The recorded pure tone thresholds, in decibels, were as follows:

HERTZ
Ear
500
1000
2000
3000
4000
Add
(15)
(10)
(10)
(10)
(5)
RIGHT
15 (30)
15 (25)
10 (20)
10 (20)
30 (35)
LEFT
10 (25)
10 (20)
5 (15)
5 (15)
5 (10)

Service treatment records reflect no complaints of, or treatment for, hearing loss or tinnitus, nor do they document or note any acoustic trauma or noise exposure.  On the Veteran's August 1967 separation report of medical history, he denied ever having or now having ear trouble or running ears.  He identified his usual occupation as engineman.  On his August 1967 separation examination report, whispered voice and spoken voice testing was recorded as 15/15 in each ear; audiometric testing were reported.

The first post-service documented reference to hearing loss and tinnitus is reflected in the report of a January 2008 private audiological evaluation.  The Veteran then  complained of bilateral tinnitus, most noticeable in his right ear and that, at times, he had difficulty hearing in certain listening situations.  He reported a history of noise exposure during employment and during his Coast Guard service; he also stated that he consistently wore ear protection during employment at Procter & Gamble.  Audiometric testing results were reported in graphical format.  Speech discrimination scores were reported as 80 percent in the right ear and 76 percent in the left ear; it is unclear whether the Maryland CNC Test was used.  The impression was moderate to severe bilateral sloping sensorineural hearing loss that was worse in the right ear.

In written statements dated in March 2008, March 2009, and September 2009, the Veteran indicated that he was stationed at a lighthouse for two and a half years during military service.  He explained that the foghorn sequence was 2 seconds on and 18 seconds off, and that the horns, which could be heard for 12 miles, sometimes blew 96 hours without relief due to weather conditions.  He added that two alternating generators ran constantly.  He reported that after discharge from service, he worked as a pipe fitter for several years and at Procter & Gamble for 14 years before retiring.  He stated that he suffered from tinnitus since service.

In October 2008, the Veteran stated that he assumed that the ringing in his ears was part of his hearing loss until an audiologist explained the difference to him.  He reported that he worked as a pipe fitter for 19 years after service before working for Procter & Gamble from 1986 until his retirement in 2001.  In support of his claims for service connection, he submitted a Safety/Field & Environmental Conditions guide and hearing conservation policy both from Procter & Gamble, which were both updated in 2008.

During his hearing, the Veteran again described military noise exposure due to foghorns and not wearing hearing protection.  He testified that he never went to sick call for hearing loss or pain in his ears.  He stated that when he got out of the Coast Guard, he knew he had ringing in his ears, but did not associate it with the loud noise.  He reported working as a plumber and pipe fitter after service and then working at Procter & Gamble for 15 years where he was required to wear earplugs.

The Veteran was reevaluated by the private audiologist in August 2009, and test findings continued to indicate the presence of a mild to moderate sloping sensorineural hearing loss, which is more pronounced in the right ear.  The audiologist concluded that based upon test findings, he believed that the hearing loss was consistent with the Veteran's exposure to high noise levels while in the Coast Guard.  The Veteran had reported that he was often in and around the engines, as well as the high decibel rings of a foghorn.  The audiologist further explained that accompanying tinnitus is also an indication of outer ear hair cell damage due to noise exposure.  

The Veteran was afforded a VA audiological evaluation in September 2009.  The examination report reflects the examiner's review of the claims file, including service treatment records and the private audiological assessments.  The examiner noted that the July 1963 examination revealed a high frequency hearing loss for the right ear in the 4000 Hz frequency and left ear hearing threshold levels within normal limits.  The examiner also noted that the first diagnosis of a bilateral hearing loss was the January 2008 private audiological assessment, 40 years after military service.   

The Veteran indicated that his hearing loss began 30 years or more ago and that he noticed the onset of ringing in his ears upon separation from service.  Reported noise exposure during service included foghorns without the use of hearing protection devices.  He stated that he worked as a pipe fitter for 34 years, and hearing protection devices had been used consistently.  He denied recreational noise exposure.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
20
20
45
65
65
LEFT
20
20
25
35
60

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 86 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss. 

The audiologist opined that the Veteran's current complaint of tinnitus is as likely as not a symptom associated with his bilateral sensorineural hearing loss.  The audiologist also opined that it is less likely than not that the presenting bilateral hearing loss and tinnitus complaints are related to military service.  In so finding, the audiologist noted that the Veteran had a significant history of occupationally related noise exposure related to his job duties as a plumber and pipe fitter, and his file had been silent pertinent to any tinnitus complaint while in the military.  

In correspondence dated in September 2009, the Veteran stated that the VA audiology examination had been thorough, but he wanted to emphasize that he did not know what tinnitus was and, therefore, did not complain of it after service.  He reiterated that he wore protective hearing devices while employed.

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

As noted, the Veteran asserts that his exposure to foghorns while in service caused his bilateral hearing loss and claimed tinnitus disabilities.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.

Although the July 2009 VA examiner indicated that the July 1963 audiometric testing results reflect right ear high frequency hearing loss for the 4000 Hz frequency, no hearing loss in either ear to an extent recognized as a disability for VA purposes was shown in service; however, the absence of such is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post service upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to foghorns.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The above-cited evidence clearly reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. Also, the Veteran has asserted that he suffers from ringing in the ears, or tinnitus-the type of disability for which he competent to establish on the basis of lay assertions, alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). .  Further,  as noted above, the Board has accepted the Veteran's assertions pertaining to noise exposure in service.  These facts notwithstanding, however, each claim must nonetheless  be denied on the basis of medical nexus to service.

During the July 2009 RO hearing and in various statements, the Veteran has asserted that his hearing loss and tinnitus began during service and has continued to the present.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. at 370. 

In this case, although the Veteran is competent to assert that diminished hearing and tinnitus began in service and have continued to date, here, the Board finds that these statements are neither considered credible nor persuasive when considered in light of other, probative evidence of record.  In this regard, the Board finds that the Veteran's assertions at separation in which he denied ever having or currently having ear trouble or running ears to be more persuasive than statements he made more than 40 years later regarding the perception or onset of any ear problems.  The earlier statement regarding the presence of any ear problems was made contemporaneously with his reported acoustic trauma due to foghorns; the statements made in 2008 and subsequently were made following his military service and several decades of working as a plumber and pipe fitter.  The Board also has considered the Veteran's explanation that he did not complain of tinnitus earlier because he did not know what it was.  However, it does not appear that identifying an "ear problem," as listed on the August 1967 report of medical history, would require any special knowledge or training.  

In addition, there is no medical evidence of bilateral hearing loss until 2008, over 40 years after the Veteran's discharge from service.  Likewise, the first clinical documentation of complaints of tinnitus was also in 2008.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

On the question of whether the Veteran's current bilateral hearing loss and tinnitus are medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  While the September 2009 VA examiner found it less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service, a private audiologist concluded in August 2009 that the Veteran's hearing loss is consistent with his exposure to high noise levels while in the Coast Guard, including being around engines and the rings of a foghorn.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the September 2009 VA audiologist's opinion - to the effect that the examiner found that there was less likely than not a relationship between the Veteran's bilateral hearing loss and tinnitus and service - the most probative medical opinion on this point.  In so finding, the Board notes that the September 2009 examination report reflects a complete and thorough examination of the Veteran, with complete audiometric testing results, and review of the claims file.  The audiologist provided a specific rationale for this opinion, showing consideration of the Veteran's history of noise exposure during and after service and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.

By contrast, the August 2009 audiologist merely concluded that the Veteran's bilateral hearing loss and accompanying tinnitus were consistent with the Veteran's reported military noise exposure; however, the examiner did not explicitly or definitively opine that the Veteran's claimed hearing loss and tinnitus disabilities were medically related to noise exposure during military service.  Moreover, the private examiner did not provide any support for the conclusion, address the Veteran's reported history of noise exposure during employment that was documented in the January 2008 evaluation, and did not address the lack of a diagnosis of bilateral hearing loss or tinnitus in service and for many years thereafter. 

As the Board finds the opinion of the September 2009 VA examiner is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that the Veteran's hearing loss and tinnitus are related to his in-service noise exposure, the Board finds that such assertions, without more, provide no basis allowance of the claims.  As indicated above, each claim under consideration turns on the matter of whether there exists a medical nexus between current disability and service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter on which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


